United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3383
                                    ___________

Maria O. Vasquez-Leyva,                *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the Immigration
                                       * and Naturalization Service.
Immigration and Naturalization         *
Service; United States Department      *      [UNPUBLISHED]
of Justice,                            *
                                       *
             Respondents.              *
                                  ___________

                          Submitted: March 2, 2000
                              Filed: March 8, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Maria O. Vasquez-Leyva petitions for review of an order of the Board of
Immigration Appeals (BIA), which dismissed her appeal from an Immigration Judge’s
(IJ’s) denial of her request for asylum and withholding of deportation. Upon careful
review of the record and the parties’ briefs, we conclude that reasonable, substantial,
and probative evidence in the record as a whole supports the BIA’s determination that
Vasquez-Leyva failed to establish past persecution or an objectively reasonable fear
of future persecution. See 8 U.S.C. § 1101(a)(42)(A) (Supp. IV 1998) (refugee is alien
unwilling to return to home country because of “persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion”); Kratchmarov v. Heston, 172 F.3d 551, 553 (8th Cir.
1999) (well-founded fear must be subjectively genuine and objectively reasonable);
Feleke v. INS, 118 F.3d 594, 598 (8th Cir. 1997) (standard of review).

       Specifically, we agree that Vasquez-Leyva failed to establish a causal nexus
between her brother’s death in 1978 by unknown persons for unknown reasons, her
undocumented membership in a political party, and anonymous notes and a single
physical encounter with guerillas in 1993. See Ghasemimehr v. INS, 7 F.3d 1389,
1390 (8th Cir. 1993) (per curiam) (alien seeking asylum must show persecution or
feared persecution is based on one of § 1101(a)(42)(A)’s five grounds). We also agree
she did not show her fear of future persecution is objectively reasonable given that
neither she nor her family (who remain in Guatemala) have suffered harm or threats
from the guerillas since 1993, and that the guerillas signed a peace accord in 1996
ending the civil war. See Manivong v. INS, 164 F.3d 432, 433 (8th Cir. 1999)
(affirming in part where petitioner’s father and children remained in home country
without incident); 8 C.F.R. § 208.13(b)(1)(i) (1999) (if applicant has established past
persecution, well-founded fear of future persecution is presumed unless conditions in
applicant’s country have changed to such extent that applicant no longer has well-
founded fear). We therefore affirm the denial of asylum, as well as the denial of
withholding of deportation, see Kratchmarov, 172 F.3d at 555.

      Accordingly, we deny Vasquez-Leyva’s petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-